Citation Nr: 0010981	
Decision Date: 04/26/00    Archive Date: 05/04/00

DOCKET NO.  96-47 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to a rating in excess of 10 percent for 
limitation of motion of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse

ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel


INTRODUCTION

The veteran had verified active military service from July 
1975 to September 1979, and from December 1987 to October 
1995.

This matter arises from a July 1996 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.


FINDINGS OF FACT

1.  There is no medical diagnosis of current bilateral 
hearing loss.

2.  There is no medical evidence of a nexus between the 
veteran's tinnitus and active service.

3.  The veteran's service-connected low back condition is 
manifested by pain and moderate limitation of motion of the 
lumbar spine.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for bilateral hearing loss is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).

2.  The veteran's claim of entitlement to service connection 
for tinnitus is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).

3.  The schedular criteria for an evaluation of 20 percent 
for limitation of motion of the lumbar spine have been met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5292, 5293, and 5295 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection For Hearing Loss and Tinnitus

The law provides that a veteran is entitled to service 
connection for disability resulting from a disease or injury 
incurred or aggravated while in service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in 
service alone is not enough; there must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The Board must first determine whether the veteran has 
submitted a well-grounded claim as required by 38 U.S.C.A. 
§ 5107(a).  To establish that a claim for service connection 
is well grounded, there must be a medical diagnosis of a 
current disability; evidence of inservice incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed inservice disease or injury and the 
present disease or injury.  See Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  A claim may also be well grounded based on 
chronicity and continuity of symptomatology.  38 C.F.R. 
§ 3.303(b); see also Savage v. Gober, 10 Vet. App. 488 
(1997).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

At an April 1996 VA audiometric examination, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
0
10
LEFT
0
0
0
5
15

It was noted that the veteran's hearing acuity was within 
normal limits.

A July 1996 letter from the veteran's private physician 
reflects a diagnosis of very minor high frequency 
sensorineural hearing loss on the right side.  However, the 
July 1996 private audiological evaluation does not contain 
results showing a hearing loss for VA purposes as defined by 
38 C.F.R. § 3.385 (1999).

Regardless of what might have been shown during service, 
there is no competent medical evidence demonstrating that the 
veteran currently suffers from hearing loss (for VA purposes) 
of either ear.  See 38 C.F.R. § 3.385.  Accordingly, the 
claim for service connection for bilateral hearing loss is 
not well grounded and must be denied on that basis.  
38 U.S.C.A. § 5107(a); Epps.

As for the veteran's tinnitus claim, the Board notes that in 
a July 1986 service medical record it was noted that the 
veteran had occasional tinnitus (of 2-3 weeks) in both ears.  
All service physical examinations evaluated the veteran's 
ears as normal, including his July 1995 service separation 
examination.  The veteran did not indicate that he had 
tinnitus or ringing of the ears on any of the numerous 
reports of medical history examinations that he completed 
during service.

An April 1996 VA examination, a June 1996 private medical 
record, and a July 1996 letter from the veteran's private 
physician did indicate tinnitus (the July 1996 letter noted a 
"five week history of right ear tinnitus"), and thus the 
veteran has shown the existence of a current disability for 
well-grounded purposes.  Further, the veteran's assertions 
regarding inservice problems with tinnitus are accepted as 
credible for well-grounded purposes.  Epps.

However, a review of the record shows that no physician has 
associated the veteran's current tinnitus to service; in 
fact, the veteran's private physician appears to link the 
veteran's tinnitus to a post-service viral infection.  The 
veteran's tinnitus during service appears to have been an 
isolated incident that did not result in chronic disability.  
Despite the veteran's October 1998 RO hearing testimony and 
other statements contending that his tinnitus is related to 
service, being a layperson, the veteran is not competent to 
give an opinion regarding medical causation or diagnosis, and 
his statements on such matters do not serve to make the claim 
well grounded.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  As there is no competent medical evidence that the 
veteran currently suffers from tinnitus related to service, 
the claim for service connection for tinnitus is not well 
grounded and must be denied on that basis.  38 U.S.C.A. 
§ 5107(a).  See Savage, supra.

The Board is aware of no circumstances in this matter which 
would put VA on notice that relevant evidence may exist or 
could be obtained, which, if true, would make the claim for 
service connection for bilateral hearing loss and tinnitus 
"plausible."  See generally McKnight v. Gober, 131 F.3d 
1483 (Fed. Cir. 1997).

II.  Low Back Disability

Initially, the Board notes that the veteran has presented a 
claim that is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  The Board is also satisfied that all relevant 
facts have been properly developed.  No further assistance to 
the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  In a claim of disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999).

Service medical records reflect complaints of low back pain.  
The veteran's July 1995 service separation examination noted 
mechanical low back pain.  The July 1996 rating decision, 
which granted service connection for low back strain, 
assigned a rating of 0 percent effective November 1, 1995.  
The veteran's low back disability was increased to 10 percent 
disabling in an August 1998 rating decision, also effective 
November 1, 1995.

At an April 1996 VA examination, the veteran complained of 
back pain with radiating pain to the right arm, with 
numbness.  Examination revealed that the L3-L5 area was 
tender to touch.  There were no muscle spasm, and x-rays of 
the lumbar spine were negative.  The diagnosis was mechanical 
back pain.

In his October 1996 substantive appeal, the veteran indicated 
that his back pain was a 24 hour a day problem that sometimes 
hurt so badly that he could "hardly move."  

At a December 1996 VA examination, the veteran indicated that 
his back pain had worsened over the prior several weeks.  He 
sometimes would take aspirin for his back pain.  Physical 
examination of the lumbar spine revealed a tender patch of 
varicosities; there was no gross muscle atrophy or spasm.  
Forward flexion was described as (with the knees straight) 
fingertips "reached within 20 cm. of the floor."  He had 10 
degrees of extension which was more painful than forward 
flexion.  Lateral bending was 15 degrees to the left and 20 
degrees to the right.  Rotation was 45 degrees to the left 
and 60 degrees to the right.  The veteran's strength and 
reflexes were symmetrically intact.  Straight leg raising was 
negative.  The examiner noted that the April 1996 X-rays 
revealed some degenerative joint changes.  The diagnosis was 
arthritis of the lumbar spine without any radicular findings.

At a May 1998 VA examination, the veteran complained of 
continuing problems with his back, including pain that 
radiated to his left leg.  The veteran had some discomfort 
with the Valsalva maneuver.  His pain was worse after walking 
several blocks.  His only medication was Tylenol.  Forward 
flexion was characterized as fingertips to within 10 
centimeters of the floor.  Extension of the spine was to 15 
degrees, with more pain than during flexion testing.  Lateral 
bending to the left and right was 20 degrees.  Reflexes were 
2+ bilaterally, and his strength was intact.  The examiner 
noted that he had pain "with anything that would stress up 
into the back."  X-rays revealed degenerative disc disease 
at L5-S1.  The impression was mechanical back pain with no 
findings of radiculopathy.  The examiner noted that the 
veteran's range of motion was mildly restricted.

At the October 1998 RO hearing, the veteran testified that it 
took him 15 minutes just to get his back straight.  He 
indicated that he had spasms in his lower back with pain 
radiating in his lower legs.  He was taking Motrin for his 
back pain.  He also stated that he had back pain after 
prolonged sitting or walking.  The veteran indicated that he 
used a cane when walking to take weight off his left side.  
He also remarked that he was doing back exercises at home.  
He indicated that he had never been hospitalized for his back 
and was currently working at a sedentary job.

The veteran's service-connected low back disability is 
currently rated as 10 percent disabling under the provisions 
of Diagnostic Code 5292.  Diagnostic Code 5292 provides that 
a 10 percent evaluation is warranted for slight limitation of 
motion of the lumbar spine.  A 20 percent evaluation requires 
moderate limitation of motion.  A 40 percent evaluation 
requires severe limitation of motion.

Diagnostic Code 5295 provides that a 10 percent evaluation is 
warranted for lumbosacral strain where there is 
characteristic pain on motion.  A 20 percent evaluation 
requires muscle spasm on extreme forward bending and 
unilateral loss of lateral spine motion in a standing 
position.  A 40 percent evaluation requires severe 
lumbosacral strain manifested by listing of the whole spine 
to the opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space.  A 40 percent evaluation is 
also warranted if only some of these manifestations are 
present if there is also abnormal mobility on forced motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5295.

In assigning a disability evaluation under a diagnostic code 
which is based on limitation of motion, any functional 
impairment which may be attributed to the pain must be 
considered.  See generally DeLuca v. Brown, 8 Vet. App. 202 
(1995); 38 C.F.R. §§  4.40, 4.45, 4.59.

After a careful review of the evidence, the Board finds that 
the veteran's back is productive of moderate limitation of 
motion, and an evaluation of 20 percent should be assigned 
under the applicable regulations and rating criteria.  
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5292.  
However, even taking into account the pain on movement of the 
lumbar spine, severe limitation of motion of the lumbar spine 
and severe impairment due to lumbar strain have not been 
demonstrated, and thus, an evaluation in excess of 20 percent 
under Diagnostic Code 5292 is not in order.  In this regard, 
the Board notes that VA examinations have revealed 
essentially complete forward flexion.

An evaluation in excess of 20 percent is not in order under 
Diagnostic Code 5295, because the schedular criteria for that 
rating have not been met.  For example, while there is some 
X-ray evidence of osteoarthritic changes, there has been no 
showing of listing of the spine, a positive Goldthwait's 
sign, or marked limitation of forward bending.

The Board observes that the veteran was recently diagnosed 
with degenerative disc disease.  Even assuming that service 
connection is in effect for disc disease, the medical 
evidence does not show intervertebral disc syndrome 
productive of severe impairment, with recurring attacks of 
symptoms.  38 C.F.R. § 4.71a, Diagnostic Code 5293.  (The 
criteria for a 40 percent rating under Diagnostic Code 5293.)

The Board finds that the disability picture presented by the 
veteran's low back disability is not so exceptional or 
unusual as to warrant a referral for consideration of an 
evaluation on an extraschedular basis.  For example, it has 
not been shown that the veteran's low back disability has 
markedly interfered with his employment or resulted in 
frequent hospitalizations.  The Board is therefore not 
required to refer the claim for increased evaluation a low 
back disability to the RO for the procedural actions outlined 
in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

While the Board has considered the doctrine of affording the 
veteran the benefit of any existing doubt, the record does 
not demonstrate an approximate balance of positive and 
negative evidence as to warrant resolution of this matter on 
that basis.  38 U.S.C.A. § 5107(b).  Accordingly, the Board 
finds that the preponderance of the evidence is against a 
rating in excess of 20 percent for a low back disability at 
any time during the course of the appeal.  Fenderson.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

A rating of 20 percent for limitation of motion of the lumbar 
spine is granted, subject to the law and regulations 
governing the payment of VA monetary awards.


		
	BRUCE KANNEE	
	Member, Board of Veterans' Appeals



 
- 10 -


- 1 -


